Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Request for Continued Examination 
A Request for Continued Examination pursuant to 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination pursuant to 37 CFR § 1.114, and Applicant has timely paid the fee set forth in 37 CFR § 1.17(e), the finality of the previous Office Action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on 18 September 2020 has been entered.
Status of the Claims 
Applicant filed claims 46 – 50, 52, 55 – 58, and 60 - 69 with the instant application according to 37 CFR § 1.114, on 18 September 2020.  In an Amendment entered with the Request for Continued Examination, Applicant amended claims 46, 64, and 65, and cancelled claim 47.  Consequently, claims 46, 48 – 50, 52, 55 – 58, and 60 - 69 remain for active consideration.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 103
The obviousness rejections set forth in the Action of 18 June 2020 are hereby withdrawn in light of Applicant’s amendment of the claims, and in favor of the new grounds of rejection set forth below.

NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 46, 48 – 50, 52, 55, 56, 58, and 60 - 69 are rejected pursuant to 35 U.S.C. § 103, as being obvious over WO 2009/007768 to Thorengaard, B. and C. Andersen, claiming priority to 6 July 2007, identified on an Information Disclosure Statement (IDS) filed 12 October 2018, cite no. 5 (FOR) (“Thorengaard WO ‘768”), in view of US 2008/0107729 A1 to Amin, A., et al., claiming priority to 24 November 2004 (“Amin 729”), and US 6,287,596 to Murakami, T., et al., claiming priority to 12 July 1996 (“Murakami ‘596”), as evidenced by Applicant’s specification.
The Invention As Claimed 
	Applicant claims an oral tablet comprising a population of particles, the population of particles comprising sugar alcohol particles in a grade that is intended for direct compression (DC sugar alcohol particles) and sugar alcohol particles in a grade that is not intended for direct compression (non-DC sugar alcohol particles), the non-DC sugar alcohol particles being separate particles in the tablet, the non-DC sugar alcohol particles providing the tablet with a plurality of discrete non-DC areas distributed between the DC sugar alcohol particles, wherein the non-DC sugar alcohol particles have not been granulated prior to tableting, wherein the non-DC areas are evenly distributed in the tablet, wherein the tablet is a chewable tablet, wherein the non-DC sugar alcohol particles are non-DC particles of erythritol, wherein the tablet comprises said non-DC sugar alcohol particles in an amount of at least 10% by weight of the tablet, wherein said DC sugar alcohol particles are particles of xylitol, wherein the tablet has a weight ratio between said non-DC sugar alcohol particles and said DC sugar alcohol particles that is between 0.3 and 0.7, wherein the oral tablet comprises tooth paste in the amount of at least 0.1 % by weight of the oral tablet, wherein the oral tablet comprises dentifrice in the amount of at least 0.1 % by weight of the oral tablet, wherein the non-DC sugar alcohol particles comprise non-DC particles of erythritol, wherein at least 30% by weight of the non-DC sugar alcohol particles have a particle size above 500 µm.
The Teachings of the Cited Art 
	Thorengaard WO ‘768 discloses compressed tablets for release of active ingredients, the tablets comprising at least one polyol sweetener, at least one active ingredient, and compressed particles of a chewing gum base material, wherein the polyol component is present at from 21 see Abstract), wherein the polyol sweeteners comprise erythritol [non-DC], as well as sorbitol [DC], maltitol [non-DC], xylitol [non-DC], lactitol, isomalt [DC], and variations thereof (see p. 4, ll. 1 – 3; see also p. 28, ll. 4 – 6), wherein the polyols may comprise mannitol [DC] in combination with another polyol (see p. 11, ll. 8 – 17), wherein the tablets can comprise an acid buffering agent (see p. 11, ll. 23 - 24), wherein the tablets comprise a first compressed module cohered to a second compressed module, including flavoring agents, high-intensity sweeteners, and anti-oxidants, among others (see p. 6, ll. 1 – 8), wherein the active ingredient is a pharmaceutically active ingredient (see p. 8, ll. 30 – 31), wherein the pharmaceutically active ingredient can be caffeine (see p. 11, ll. 7 – 9; see also p. 60, ll. 1 - 26), wherein the particles of the compressed tablets have a particle size within the range of 200 µm – 2 mm (see p. 13, ll. 5 – 6), wherein the tablets can comprise multiple layers, with one polyol in a gum base-containing layer, and a second polyol in a gum base-free layer (see Ex. 12, p. 28, ll. 25 – 28), wherein tablets producing satisfying results could be prepared with maltitol, xylitol, erythritol, lactitol, and isomalt (see Ex. 9, pp. 26 – 27), wherein multi-layer tablets comprising combinations of polyols were prepared such that one layer, for example, comprised sorbitol or mannitol, and another layer comprised xylitol or isomalt, although other combinations of polyols are possible (see Ex. 12, Table 8, pp. 28 – 29), wherein high-intensity artificial sweetening agents can also be used alone or in combination with sugar alcohols such as mannitol, xylitol, maltitol, isomalt, erythritol, lactitol, and the like (see p. 52, ll. 6 – 8), wherein the release profile of active ingredients can be tailored by managing various characteristics of the ingredient, delivery systems containing the ingredient, and/or the compressible chewing gum containing the delivery system and/or how the delivery etc. (see p. 64, l. 31 – p. 65, l. 14), wherein the tablet compositions can comprise hydocolloids such as pectin, alginates, and gums, and modified celluloses, such as microcrystalline cellulose, carboxymethlcellulose (CMC), methylcellulose (MC), hydroxypropyl methylcellulose (HPCM), and hydroxypropylcellulose (MPC), and combinations thereof (see p. 75, ll. 8 – 21; cf. claims 102, 103), wherein the active ingredients may be applied in a gum base-containing module, or a tablet module substantially free of gum base depending on the applied type of active ingredient (see p. 83, ll. 14 – 16), wherein, with a pharmaceutical active ingredient, such ingredient may be comprised in a tablet module substantially free of gum base, whereas taste-relevant active ingredients advantageously may be added to the gum base-containing module and very often to both types of modules (see p. 83, ll. 16 – 20), and wherein the taste relevant active ingredient may both be added as separate particles which are mixed and compressed with gum base-containing particles in one module and it may be incorporated into gum base-containing granules (see p. 83, ll. 20).  The reference does not expressly disclose a tablet comprising at least 10% wgt of particles with a size below 250 µm 
Amin '729 discloses solid pharmaceutical compositions comprising an active ingredient and particles having a non-filamentous microstructure of at least two sugar alcohols, as well as a
supplemental sugar alcohol (see Abstract), wherein the at least two sugar alcohols are mannitol, xylitol, sorbitol, maltitol and lactitol (see ¶[0015]), wherein the supplemental sugar alcohol is mannitol, xylitol, sorbitol, maltitol, or lactitol (see ¶[0019]), wherein the pharmaceutical compositions are in the form of tablets (see ¶[0020]), wherein the solid pharmaceutical composition disintegrates in the oral cavity of a human within 10 seconds (see ¶[0030]), wherein
the amount of the two sugar alcohols comprise 50 - 75% wgt of the composition (see ¶[0033]), wherein the active ingredient is present in the compositions in the amount of from 1 to 3.12 mg
per unit dosage form (see ¶[0046]), wherein the active ingredient is absorbed into the body before reaching the stomach by contact with the buccal, sublingual, pharyngeal and/or esophageal mucous membranes resulting from rapid dispersion within the mouth to allow maximum contact of the active ingredient with the buccal, sublingual, pharyngeal and/or esophageal mucous membranes (see ¶[0059]), and wherein the tablet dosage forms are compressed solid forms prepared by standard compression or compaction techniques (see ¶[0070]).
	Murikami ‘596 discloses quickly-disintegrable compression-molded materials (see Abstract), wherein the materials containing erythritol and organic and/or inorganic excipients (see Col. 4, ll. 8 – 10), wherein the organic excipients comprise starches, celluloses, and sugar see Col. 4, ll. 29 – 32), wherein the sugar alcohols, other than erythritol, comprise D-mannitol, D-sorbitol, xylitol, maltitol, maltose, lactitol (see Col. 4, ll. 53 – 57), wherein the total amount of erythritol and excipients is within the range of 30 – 99% wgt of the material (see Col. 5, ll. 32 – 36), wherein the ratio of excipients to erythritol is 5 – 100% wgt [1:20 – 1:1] (see Col. 5, ll. 39 – 41), wherein pharmaceutical active ingredients may be used with the materials (see Col. 5, ll. 53 – 55), wherein the active ingredient can be caffeine (see Col. 6, ll. 55 – 56; see also Ex. 15, Cols. 20 - 21), in an amount of from 1 – 70% wgt (see Col. 7, ll. 5 – 8), wherein the materials can comprise flavoring agents (see Col. 7, ll. 13 – 15), and wherein the materials are prepared by mixing the excipients, erythritol, the active ingredient, and additives, such as sugar alcohols, and compression molding the mixture by direct compression (see Col. 8, ll. 1 – 5).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare compressed tablets comprising at least one polyol sweetener, at least one active ingredient, and compressed particles of a chewing gum base material, wherein the polyol component is present at from 21 to 95% wgt, wherein the polyol sweeteners comprise erythritol, as well as sorbitol, maltitol, xylitol, lactitol, isomalt, and variations thereof, wherein the tablets can comprise an acid buffering agent, wherein the active ingredient is a pharmaceutically active ingredient, wherein the particles of the compressed tablets have a particle size within the range of 200 µm – 2 mm, wherein the tablets can comprise multiple layers, with one or more polyols in a gum base-free layer, wherein, with a pharmaceutical active ingredient, such ingredient may be comprised in a tablet module substantially free of gum base, whereas taste-relevant active ingredients advantageously are added to the gum base-containing module and/or to both types see p. 83, ll. 16 – 20), as taught by Thorengaard WO ‘768, wherein the gum-free tablet layer [module] comprises two polyols selected from erythritol [non-DC], D-mannitol [DC], D-sorbitol [DC], xylitol [non-DC], maltitol [non-DC], maltose, and lactitol, as taught by Amin '729
and wherein the total amount of erythritol and excipients, such as other sugar alcohols, is within the range of 30 – 99% wgt of the tablet material, wherein the ratio of excipients/other sugar alcohols to erythritol is 5 – 100% wgt [1:20 – 1:1], and wherein the materials can comprise flavoring agents, as taught by Murakami ‘596.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of the cited references to the effect that the disclosures of both reference are directed to compressed oral tablets comprising sugar alcohols, by the express teachings of Amin '729 to the effect that combinations of poIyols function to enhance disintegration of the compressed dosage forms in the oral cavity in as short a time as 10 seconds, which rapid disintegration results in release of active and adsorption of same through membranes within the oral cavity (see ¶¶[0063]- [0070]), and by the specific teachings of Murakami ‘596 directed to tablet compositions comprising erythritol in combination with pharmaceutically active species and flavor components, and excipients including additional sugar alcohols, those sugar alcohols in specific loadings (see Col. 5, ll. 32 – 36) and ratios of 5 – 100% wgt [1:20 – 1:1] (see Col. 5, ll. 39 – 41), wherein the resulting tablets are easily and safely consumed, are sweet tasting, and exhibit long-term storage stability (see ¶¶[0084] – [0085]).
	With respect to the limitation recited in claim 46 directed to the tablet of the invention comprising “directly compressible (DC) . . . sugar alcohol particles,” the Examiner notes that the cited references do not expressly characterize that sugar alcohols disclosed therein in terms of e.g. sorbitol, or by granulating non-DC sugar alcohols.”  In light of this disclosure, the Examiner is interpreting “DC sugar alcohol” to encompass sorbitol and non-DC sugar alcohols that have been granulated.
	In this regard, the Examiner notes that Murakami ‘596 discloses the use of sorbitol as one of the sugar alcohol excipients, as well as mannitol, xylitol, maltitol, maltose, and lactitol (see Col. 4, ll. 54 – 58), that Amin ‘729 discloses the use of erythritol [non-DC], D-mannitol [DC], D-sorbitol [DC], xylitol [non-DC], maltitol [non-DC], maltose, and lactitol, and that Thorengaard WO ‘768 discloses the use of sorbitol, as well as maltitol, mannitol, xylitol, lactitol, and isomalt (see p. 4, ll. 1 – 3).  Further, Murakami ‘596 teaches multiple processes for preparation of the disclosed materials for tableting, those processes including direct compression (Method 1), dry granulation (Method 2), and wet granulation (Method 3) (see Col. 8, ll. 1 – 24).  Thus, it would have prima facie obvious to prepare compressed tablets comprising erythritol and either sorbitol, or another sugar alcohol in granulated form, as the DC sugar alcohol, according to the teachings of Thorengaard WO ‘768 and Murakami ‘596, such tablets specifically reading on claim 46.
	With respect to the limitation recited in claim 46 directed to “discrete non-DC areas,” and, by implication, areas of DC sugar alcohols interspersed between, or adjacent to, the discrete areas of erythritol, the Examiner notes that Murakami ‘596 discloses processes for preparation of compressed tablets wherein such processes comprise mixing the excipients, erythritol, the active ingredient, and additives, such as other sugar alcohols, and compression molding the mixture by direct compression.  It is the Examiner’s position that such processes, comprising an intimate mixing of composition components, including both DC and non-DC sugar alcohol 
	Further with respect to claim 46, now amended to recite that “the non-DC sugar alcohol particles [are] separate particles in the tablet,” the Examiner interprets this limitation as being directed to particles that contain non-DC sugar alcohol particles, and do not comprise particles with both non-DC sugar alcohols and gum base.  In this regard, the Examiner notes that Thorengaard WO ‘768 discloses embodiments comprising a layer without gum base particles, such that the non-DC particles contained therein are “separate” particles within the meaning of the limitation in question.
	With respect to claim 50, which claim recites a limitation directed to the tablets of the invention being “chewable,” the Examiner notes that the cited references do not expressly teach dosage forms characterized as “chewable.”  However, the Examiner further notes that the dosage forms of Thorengaard WO ‘768 comprise a substantial loading of a “gum base,” which gum base, as would be recognized by one of ordinary skill in the art, would necessarily render the dosage forms chewable.
With respect to those claims reciting quantitative limitations, the Examiner notes that the cited references do not expressly disclose quantitative ranges that are congruent with the claimed quantities or ranges.  However, it is the Examiner’s position that the cited art teaches a range of loadings that significantly overlaps with the claimed ranges and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
With respect to claims 46, 60, and 61, which claims recite limitations directed to the generation of saliva upon mastication of the tablets of the invention, it is the Examiner’s position that the limitations in question are directed to functional characteristics of the claimed dosage forms.  Consequently, the invention as claimed is not structurally distinguishable from dosage forms according to the cited references and, therefore, the claimed functionality is an inherent property of the invention taught by Thorengaard WO ‘768, Amin ‘729, and Murikami ‘596.  Because the Patent and Trademark Office does not have the facilities for examining and comparing the claimed formulation with the dosage forms of the prior art, the burden of proof is upon Applicant to show an unobvious distinction between the structural and functional characteristics of the claimed formulation and the formulation of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.O. 430 (CCPA 197), and Ex parte Gray, 10 USPO 2d 1922 1923 (PTO Bd. Pat. App. & Int.).  See also MPEP § 2173.05(g).  
With respect to claims 62 and 63, which claims recite limitations directed to the tablet of the invention comprising tooth paste (claim 62) and dentifrice (claim 63), the Examiner notes that the cited references do not expressly disclose tablets comprising components so characterized.  However, the Examiner notes that Applicant’s specification, at ¶¶[0138] – [0141], makes reference to such components as comprising at least one anti-plaque active ingredient, such as xylitol, among others.  Consequently, as evidenced by this teaching, the dosage forms disclosed by the cited art comprising xylitol, would necessarily come within this definition, at loadings as described above, thus reading on the limitations in question. 
see p. 13, ll. 5 – 6), and also that particles can be prepared through a granulation process yielding particles with average diameters of 0.93 mm (930 µm).  The cited art, therefore, teaches a range of particle sizes that significantly overlaps with the claimed ranges, or falls within the claimed ranges, and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”  In this regard, the Examiner notes that claim 105 recites limitations directed to different size ranges for particles in the dosage forms of the invention.  However, the claim does not recite limitations directed to the distribution of particles within those different size ranges within the dosage forms, particularly with respect to the “discrete” areas recited in claim 46, or to the components in the particles within the recited size range.  Consequently, the Examiner is interpreting the claims to encompass dosage forms with particles within the claimed size range, those particles being distributed within the dosage forms without restriction.  In light of this interpretation, it is the Examiner’s position that the teachings of the references to the effect that the particles of the disclosed dosage forms have sizes within the range of from 200 µm to 2 mm read on claim 69.
46, 48 – 50, 52, 55, 56, 58, and 60 - 69 would have been obvious within the meaning of 35 USC § 103.
Claim 57 is rejected pursuant to 35 U.S.C. § 103 as obvious over Thorengaard WO ‘768, in view of Amin ‘729, and Murikami ‘596 as applied to claims 46 – 56 and 58 – 65 above, and further in view of US 2003/0215502 A1 to Pruss, K., et al., claiming priority to 20 March 2002 (“Pruss ‘502”).
The Invention As Claimed 
	The invention with respect to claim 46 has been described above.  In addition, Applicant claims a tablet exhibiting a friability less than 3%, as measured according to European Pharmacopoeia 9.1, test method 2.9.7., using a pharmaceutical friability-tester RTF 10E from Pharma Test.
The Teachings of the Cited Art 
	The teachings of Thorengaard WO ‘768, Amin ‘729 and Murikami ‘596 are relied upon as set forth in the above rejection of claims 46 – 56 and 58 – 65.  The references do not disclose tablets with a friability of less than 3%, measured as recited in the claim.  The teachings Pruss ‘502 remedy that deficiency.
	Pruss ‘502 discloses a rapidly disintegrating or fast melt solid dosage form of at least one active agent and at least one pharmaceutically acceptable water-disintegrable or water-soluble excipient, and which exhibit low friability with a very short disintegration time (see Abstract), wherein the dosage forms exhibit a friability of less than about 2% to less than about 1% (see ¶[0047]), wherein the dosage forms dissolve rapidly upon contact with saliva (see ¶[0027]), see ¶[0046]), wherein the dosage forms can be formulated to mask the unpleasant taste of an active agent (see ¶[0058]), wherein the water-soluble or water-dispersible excipients comprise sugars, such as erythritol and/or xylitol, or natural gums, such as xanthan gum, the excipients in either directly compressible or non-directly compressible forms (see ¶[0086]), wherein the excipient(s) may be present at a loading of from about 0.1 to about 99.9% wgt (see ¶[0100]), and wherein the tablets are formed through known compression techniques, provided that the tablets have a friability of less than 2% and a disintegration time of less than 3 minutes (see ¶[0114]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare compressed tablets comprising at least one polyol sweetener, at least one active ingredient, and compressed particles of a chewing gum base material, according to the teachings of Thorengaard WO ‘768, Amin ‘729, and Murikami ‘596, wherein the compressed tablets exhibit a friability of less than 1%, as taught by Pruss ‘502.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings pf Pruss ‘502 to the effect that compressed tablets consistent with the composition of tablets according to Thorengaard WO ‘768 and Murikami ‘596 would necessarily display a friability reading on the limitation as recited in claim 67.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claim 57 would have been obvious within the meaning of 35 USC § 103.


Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR §1.321(b). 
e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A Web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 46, 48 and 50 - 56 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 47, 48, 50, 54, 56, 58, and 59 – 66 o of co-pending Application No. 15/982,556 (“the ‘556 application”).  
The instant claims have been described supra. 
Claims 47, 48, 50, 54, 56, 58, and 59 – 66 of the ‘556 application are directed to a disintegrating oral direct compression tablet suitable for active pharmaceutical ingredients comprising a population of particles and at least one flavor ingredient in an amount of 1-10% by weight of the tablet, the population of particles comprising non-directly compressible (non-DC) sugar alcohol particles consisting essentially of pure sugar alcohol, the non-DC particles providing the direct compression tablet with a plurality of discrete non-DC areas formed by single non-DC sugar alcohol particles or small groups of non-DC sugar alcohol particles, the at least one flavor ingredient being dispersed within the direct compression tablet in a matrix comprising the non-DC areas, wherein the non-DC sugar alcohol particles have not been granulated prior to tableting, wherein the tablet comprises flavor in an amount of 1-10% by weight of the tablet, wherein the tablet is designed to release at least 50% by weight of the flavor within 20 seconds from onset of 
Applicant also claims a disintegrating oral direct compression tablet suitable for active pharmaceutical ingredients comprising a population of particles and at least one flavor ingredient, the population of particles comprising non-directly compressible (non- DC) sugar alcohol particles consisting essentially of pure sugar alcohol, the non-DC particles providing the direct compression tablet with a plurality of discrete non-DC areas formed by single non-DC sugar alcohol particles or small groups of non-DC sugar alcohol particles, the at least one flavor ingredient being dispersed within -R the direct compression tablet in a matrix comprising the non-DC areas, and, the tablet being designed to turn into liquid within 20 seconds of mastication.  Thus, the enumerated claims of the ‘556 application are drawn to an invention that reads upon present claims 46 – 48 and 50 – 56 and, as such, are directed to an invention that is patentably indistinct.
This is a provisional
Claims 46, 48 and 50 - 56 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 92, 96, 98 – 101, 105 – 108, and 110 – 116 of co-pending Application No. 15/982,810 (“the ‘810 application”).  
The instant claims have been described supra. 
Claims 92, 96, 98 – 101, 105 – 108, and 110 – 116 of the ‘556 application are directed to a direct compression tablet comprising a population of particles and an active ingredient, the population of particles comprising directly compressible (DC) sugar alcohol particles, and non-directly compressible (non-DC) sugar alcohol particles, the non-DC sugar alcohol particles providing the direct compression tablet with a plurality of discrete non-DC areas formed by single non-DC sugar alcohol particles or small groups of non-DC sugar alcohol particles, and the plurality of discrete non-DC areas being dispersed within the direct compression tablet in a matrix comprising the DC sugar alcohol particles, wherein the active ingredient is an active pharmaceutical ingredient, wherein said population of particles is tableted into a first module and combined with a second population of particles that is tableted into a second module, wherein at least 10 % by weight of said population of particles have a particles size below 250 µm, and wherein at least 30 % by weight of said population of particles have a particles size above 500 µm, wherein the non-DC sugar alcohol particles are non-DC particles of erythritol, or maltitol, or xylitol, or combinations thereof, wherein the non-DC sugar alcohol particles are non-DC erythritol particles, wherein the tablet comprises said non-DC sugar alcohol particles in an amount of at least 10% by weight of the tablet, and wherein the tablet has a weight ratio between said non-DC sugar alcohol particles and said DC sugar alcohol particles, which is between 0.3 and 0.7.  

This is a provisional obviousness-type double patenting rejection.
Response to Applicant’s Arguments 
	The Examiner has carefully considered the arguments submitted 18 September 2020, but does not find them persuasive, to the extent relevant in light of the new grounds of rejection set forth above.  Applicant’s arguments are largely directed to distinctions over directly compressible and non-directly compressible sugar alcohols.  As addressed at length in the above rejection, the Examiner’s position, as supported by Applicant’s specification, is that inherently non-DC sugar alcohol particles can be rendered directly compressible by granulation with an appropriate fluid.  The crux of the issue, therefore, has become whether a specific, inherently non-DC sugar alcohol would be included in a dosage form formulated for compression processing without first being granulated into a DC form.  Applicant contends, as supported by the Declaration of J. Neergaard, that one of skill in the art would only and exclusively use DC sugar alcohol particles in a compressed dosage form.  In contrast, the Examiner’s position has been that the opposite presumption controls, in part by the reference’s use of terms relating to compression in specific contexts, and by inclusion of explicitly non-DC components in compressed dosage form.  In further support of their position, both Applicant and the Declarant point to specific teachings in the primary reference, Thorengaard WO ‘768, that allegedly establish that the reference inherently disclose the use of DC sugar alcohol particles, either inherently DC, or granulated sugar 
In the present context, the terms granule and particle are used interchangeably in the sense that a granule or particle for use in a compression process is regarded to be a relatively small object, which together with other granules or particles may be compressed into a stable chewing gum tablet. The granules or particles may be produced in several different ways. A gum base-containing granule o[r] particle may typically be produced substantially into the desired shape or size by means of an extrusion process or alternatively be produced on the basis of a gum base-containing mass which is subsequently separated into particles of a smaller size. Several different processes are also within the scope of the present invention.
When dealing with non-gum base-containing granules or particles, these particles or granules may be produced as indicated above or e.g. by an agglomeration process of very small particles into the desired shape and size.
	The Declarant, at para. 10, argues that “Thorengaard indeed teaches granules or particles of sugar alcohol [non-gum base-containing granules or particles]. Hence the presumption of non-DC sugar alcohol particles in Thorengaard is moot and the rationale leading to obviousness of the claimed invention based on Thorengaard cannot prevail.”  The Examiner respectfully disagrees.  The Declarant apparently conflates the position that only DC particles would be used in a compressed tablet dosage form with a conclusion that interchangeable use of the terms “particle” and “granule” necessarily means that a granule is a particle that has been subjected to a granulation process to render it directly compressible.  However, a logical and grammatically reasonable interpretation of the disclosure presented above is that the terms and the processes described there are directed to the sizes of the particles or granules.  There is no explicit teaching that any of the components of the disclosed dosage forms are subjected to a granulation process other than granulation can be used to achieve a desired particle/granule size.  In contrast to Applicant’s position, the favored default position, based on these disclosures, is that a particle is not a DC particle, unless specifically characterized as such, given that sizing of particles may be achieved by subjecting them to processes other than granulation.  
	The Examiner further notes that the Declarant, at para. 11, states that “when granulation has taken place [i.e. presence of granules], sugar alcohol particles can be characterized as DC sugar alcohol, and expressly not non-DC sugar alcohol.”  Again, the Examiner respectfully disagrees with Declarant’s assertion here, largely on the basis that such assertion is reading far more into the disclosure cited above that is warranted, either logically or grammatically.  As addressed immediately above, the reference’s use of the term “granule” interchangeably with the term “particle” is directed more to processes for sizing of particles and not to processes designed to render those particle directly compressible.  The Declarant’s assertion makes logical sense only if all processes that may be used to achieve a desired size range would necessarily render inherently non-DC sugar alcohol particles DC sugar alcohol particles.  That is far more than can be taken from the cited disclosure.

	With respect to the obviousness-type double patenting rejections, Applicant “reserves the right to evaluate the rejection and potentially file a terminal disclaimer in the event that patentable subject matter is identified in any of the applications.”  However, such reservation of right is not fully responsive.   A request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR §§ 1.111(b) and 714.02).  Thus, the double patenting rejections of record have been maintained as Applicant has taken no action regarding these rejections at this time.
Consequently, based on the discussion above, Applicant’s arguments are unpersuasive and the rejections are maintained.
NO CLAIM IS ALLOWED.
CONCLUSION
10.	Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619